Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  157893                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 157893
                                                                   COA: 342611
                                                                   Ottawa CC: 16-040422-FH
  ROBERTO ALBERTO ALCALA,
           Defendant-Appellant.

  _________________________________________/

        By order of December 4, 2018, the application for leave to appeal the April 9,
  2018 order of the Court of Appeals was held in abeyance pending the decision in People
  v Dixon-Bey (Docket No. 156746). On order of the Court, leave to appeal having been
  denied in Dixon-Bey on July 29, 2019, 504 Mich ___ (2019), the application is again
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2019
           b1216
                                                                              Clerk